— Appeal by employer and carrier from a disability award. It is without dispute that claimant sustained accidental injuries in the course of her employment on October 1, 1955. The carrier began paying compensation without objection. Numerous hearings were held with respect to claimant’s continuing disability, and nine medical reports were filed on behalf of the claimant. Nearly two years after the injury the carrier asked to have the claimant examined by its doctor and was permitted to have such an examination. The report of the doctor was filed in August, 1957. The carrier then contended that claimant suffered no disability after November 27, 1955. On September 25, 1957, claimant’s doctor was called as a witness and cross-examined, and the carrier then requested an adjournment for the purpose of calling its doctor as a witness. The Referee denied the request for adjournment on the ground that there had been previous opportunity to make such a request; that the doctor could not testify as to disability prior to his examination, which is the period covered by the award, and insisted, we think properly, on making an award at that time. Of course the carrier was afforded the opportunity of calling its doctor as to future disability. The Referee was justified in ruling as he did, and the award was correctly computed. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.